Citation Nr: 0844525	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-08 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.  

2.  Entitlement to service connection for residuals of an eye 
injury with decreased vision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to July 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
a low back condition and an eye injury with decreased vision.  

In July 2008, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript is of record.  During the hearing, the veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2008).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The competent and probative evidence of record 
preponderates against a finding that the veteran currently 
has degenerative joint disease of the low back that is due to 
any incident or event in military service or that was 
manifested to a degree of 10 percent or more within one year 
after separation from service.  

3.  Competent evidence of a nexus between residuals of an eye 
injury with decreased vision and service is not of record.  


CONCLUSIONS OF LAW

1.  A low back condition was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).

2.  Residuals of an eye injury with decreased vision were not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the June 2005 letter.  In the June 2005 letter, 
VA informed the veteran that in order to substantiate a claim 
for service connection, the evidence needed to show he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  
As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that he could 
obtain private records himself and submit them to VA.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
rating decision on appeal, the veteran has not been 
prejudiced, as the veteran's pending claims are denied.  A 
supplemental statement of the case was also issued to him in 
September 2007.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, VA outpatient treatment records from 
October 1998 to August 2007, and private medical records 
dated May 1996 to December 1999.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claims on appeal, the Board 
finds that VA was not under an obligation to provide an 
examination, as such is not necessary to make a decision on 
the claims.  Specifically, under the statute, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  

Here, the evidence does not indicate that the veteran's 
claimed conditions may be associated with his active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by the veteran of a causal 
connection between the disability and service).  In this 
case, the veteran has not brought forth evidence suggestive 
of a causal connection between the claimed conditions and 
service.  The RO informed the veteran that he would need 
medical evidence of a relationship between his claimed 
conditions and service, and the veteran has not provided such 
evidence or indicated where such evidence may be found.  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, in 
this case, there is no competent evidence of the veteran's 
current disabilities relating to service.  See also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006)

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

II.  Decision  
A.  Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection for certain "chronic diseases" (including 
arthritis) may be granted if manifest to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309(a) (2008).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in active 
military service.  38 C.F.R. § 3.303(d).  

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

B.  Low Back Condition  

The veteran testified during the July 2008 hearing that 
during his military service, he injured his back in two motor 
vehicle accidents.  He explained that he was transported to a 
local hospital and received treatment thereafter.  After 
discharge from service, the veteran stated that he has 
endured sporadic treatment for his back since 1992, and 
contends that service connection is warranted for his current 
back condition.  

Review of the service treatment records indicate that the 
veteran reported to sick call in August 1973 with complaints 
of "lumbodorsal" back pain.  Examination of the veteran 
revealed a lumbar paravertebral muscle spasm, and the veteran 
was diagnosed with low back pain.  The veteran returned to 
sick call in November 1973 with low back pain complaints 
after a morning automobile accident.  It was noted that the 
veteran complained of neck and low back pain after a loss of 
consciousness, but x-rays exhibited no fracture or 
dislocation of the lumbosacral spine.  The veteran's low back 
pain was reported again in a December 1973 sick call note, 
and the veteran reported on his March 1992 report of medical 
history as having or had recurrent back pain.  However, upon 
a discharge from service, a March 1992 clinical evaluation of 
the veteran's spine was noted as being normal.  

Post service treatment records reflect complaints and 
treatment for an ongoing low back condition.  Beginning in 
November 1997, private treatment records reflect complaints 
of back pain with some loss of motor function in the left leg 
after being physically assaulted.  The veteran returned for 
treatment in December 1997 after a job altercation that 
resulted in the veteran sustaining blows to his back and left 
upper outer thigh.  Examination of the veteran revealed 
contusion to the low back, and the veteran was placed on 
light-duty sedentary work.  Thereafter, VA outpatient 
treatment records note the veteran's consistent complaints of 
low back pain.  Magnetic Resonance Image (MRI) testing 
conducted in April 2003 showed some loss of T2 signal from 
the L5-S1 disc, consistent with some degree of degenerative 
disc disease.  X-rays of the lumbar spine performed in July 
2004 also reflected minor degenerative spurring at the L4-5 
level.  Finally, VA outpatient treatment records note a 
diagnosis of degenerative joint disease of the lumbar spine.  

At the outset, the Board notes that the service treatment 
records do not show that the veteran's low back pain resulted 
in a chronic disability.  As previously noted, although the 
veteran received treatment from August 1973 to December 1973, 
clinical evaluation in March 1992 was normal, and no adverse 
findings were noted.  Based upon the evidence in the claims 
file, the first time the veteran's current low back condition 
is shown is in November 1997, which is several years 
following the veteran's discharge from active military 
service.  Thus, the evidence weighs against the claim in this 
regard.  

Regarding the veteran's continuity of symptomatology 
complaints, the Board acknowledges that the veteran has 
contended, in essence, that his low back condition has 
existed since his military service.  The veteran is competent 
to state that he injured his low back after two automobile 
accidents during his active service.  Additionally, the 
Board, is of course, aware of the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology.  

However, the evidence also weighs against the veteran's claim 
in this regard.  Again, there is no objective medical 
evidence of record of a permanent low back disability caused 
by an automobile accident during service or immediately 
thereafter.  See Voerth v. West, 13 Vet. App. 117, 120-21 
(1999) (there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observations 
is competent).  The veteran's service treatment records and 
the absence of post service treatment reports until many 
years after service substantiate this.  The absence of 
evidence in support of an alleged fact clearly is an 
evidentiary circumstance that weighs against the existence of 
the alleged fact.  Forshey v. Principi, 284 F.3d 1335, 1363 
(Fed. Cir. 2002) (negative evidence to mean that "which 
tends to disprove the existence of an alleged fact").  
Moreover, "evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service."  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

Given the service treatment records, which reflect normal 
findings of the spine after the two injuries in 1973, the 
absence of complaint or treatment until several years after 
service, and the absence of any medical evidence relating the 
veteran's symptoms to service, the Board finds that the 
evidence weighs against the veteran's claim.  Continuity of 
symptomatology has not been established.  There is no 
probative medical evidence suggesting a link between the 
veteran's period of service and his low back condition.

The Board is aware of the veteran's contentions that his low 
back condition is somehow etiologically related to service; 
however, as the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge, his 
assertions as to the existence, nature and etiology of the 
current diagnosis is of no probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the Board has 
considered the veteran's statements, and notes that he is 
certainly competent to report relevant symptomatology and 
when it occurred, it finds that the question of whether his 
current back disability is related to a disease or injury in 
service is a complex medical issue that is beyond the realm 
of a layman's competence.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  In summary, 
absent evidence of a chronic back disability in service, 
degenerative joint disease (arthritis) within the first post-
service year and with no evidence of a nexus between a low 
back disability and service, service connection for such 
disability is not warranted.  

The preponderance of the evidence is against the claim for 
service connection for a low back condition, and there is no 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

B.  Residuals of an Eye Injury with Decreased Vision   

The veteran asserted during the July 2008 hearing that he 
injured his eye in a training accident during his military 
service.  He explained that he was training a staff sergeant 
on the procedures of throwing a hand grenade and dropped it.  
The veteran stated that an eye patch was placed over his eye 
at sick call and since that time, he has endured decreased 
vision, blurriness, and problems with sunlight.  The veteran 
contends that service connection is warranted for his 
residuals of any eye injury with decreased vision.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for residuals of an eye injury 
with decreased vision.  The veteran is competent to allege 
that he injured his eye after a hand grenade incident; 
however, his service treatment records do not support that 
allegation.  Service treatment records do show the veteran 
was treated at sick call in October 1983 for a left eye 
corneal abrasion, and he reported on his March 1992 report of 
medical history as having or had eye trouble.  However, upon 
discharge, clinical evaluation of the veteran's eyes was 
normal as reflected on the March 1992 report of medical 
history.  His near vision was noted as being 20/20 for both 
eyes, with distant vision 20/50 for the right eye and 20/20 
for the left eye.  Post service treatment records in August 
2004 reflect complaints and treatment for ocular irritation 
and dry eye syndrome.  However, the Board notes that the 
treatment records do not etiologically relate the veteran's 
current eye condition to service or any event of service.  

In fact, based upon the evidence in the claims file, the 
first time the veteran's eye condition is shown is in August 
2004, which is many years following his discharge from 
service.  This lengthy period without contemporaneous 
evidence of complaint or treatment weighs against the 
veteran's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

Furthermore, no medical professional has provided competent 
medical evidence linking the veteran's current eye condition 
to his active service, and the veteran has not alluded to the 
existence of any such opinion.  Therefore, there is no 
probative medical evidence suggesting a link between the 
veteran's period of service and his residuals of an eye 
injury and decreased vision.  

The Board is aware of the veteran's contentions that his 
residuals of an eye injury with decreased vision is somehow 
etiologically related to service; however, as the record does 
not reflect that the veteran possesses a recognized degree of 
medical knowledge, his assertions as to the existence, nature 
and etiology of the current diagnosis are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the 
Board has considered the veteran's statements, and notes that 
he is certainly competent to report relevant symptomatology 
and when it occurred, it finds that the question of whether 
an eye disability is related to a disease or injury in 
service is a complex medical issue that is beyond the realm 
of a layman's competence.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  

Accordingly, a preponderance of the evidence is against the 
claim of service connection for residuals of an eye injury 
with decreased vision, and there is no doubt to be resolved.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  




ORDER

Entitlement to service connection for a low back condition is 
denied.  

Entitlement to service connection for residuals of an eye 
injury with decreased vision is denied.  



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


